Title: [Diary entry: 1 October 1784]
From: Washington, George
To: 

October 1st. Dined at Mr. Gabriel Jones’s, not half a mile from Mr. Lewis’s, but seperated by the South fork of Shannondoah; which is between 80 and a hundred yards wide, & makes a respectable appearance altho’ little short of 150 Miles from its confluence with Potomack River; and only impeded in its navigation by the rapid water & rocks which are between the old bloomery and Keys’s ferry; and a few other ripples; all of which might be easily removed and the navigation according to Mr. Lewis’s account, extended at least 30 Miles higher than where he lives. I had a good deal of conversation with this Gentleman on the Waters, and trade of the Western Country; and particularly with respect to the navigation of the Great Kanhawa and it’s communication with James, & Roanoke Rivers. His opinion is, that the easiest & best communication between the Eastern & Western Waters is from the North branch of Potomack to Yohiogany or Cheat River; and ultimately that the Trade between the two Countries will settle in this Channel. That altho James River has an easy & short communication from the Mouth of Carpenters or Dunlaps Creek to the Greenbriar which in distance & kind of Country is exactly as Logston described them, yet, that the passage of the New River, abe.  Kanhawa, thro’ the gauly Mountain from every acct. he has had of it, now is, and ever will be attended with considerable difficulty, if it should not prove impracticable. The Fall he has understood, altho it may be short of a Cateract, or perpendicular tumble, runs with the velocity of a stream discending a Mountain, and is besides very Rocky & closely confined between rugged hills. He adds, that from all appearance, a considerable part of the Water with which the River above abounds, sinks at, or above this rapid or fall, as the quantity he says, from report, is greatly diminished. However, as it is not to his own observations, but report these accts. are had, the real difficulty in surmounting the obstructions here described may be much less than are apprehended; wch. supposition is well warranted by the ascention of the Fish. Mr. Lewis is of opinion that if the obstructions in this River can be removed, that the easiest communication of all, would be by the Roanoke, as the New River and it are within 12 Miles, and an excellent Waggon road between them and no difficulty that ever he heard of, in the former, to hurt the inland Navigation of it.